Exhibit 10.2

AMENDMENT

TO THE

1998 OUTSIDE DIRECTOR STOCK COMPENSATION PLAN

WHEREAS, on June 15, 2014, Medtronic, Inc. (“Medtronic”) entered into a
Transaction Agreement with Covidien plc and the other parties named therein (the
“Transaction Agreement”) to acquire Covidien through the formation of a new
holding company incorporated in Ireland that will be renamed Medtronic plc (the
“Transaction”); and

WHEREAS, Medtronic maintains the 1998 Outside Director Stock Compensation Plan
(the “Director Stock Plan”); and

WHEREAS, in connection with the Transaction, the Director Stock Plan is being
assumed by Medtronic plc and certain technical changes are required in
connection with the Transaction and assumption.

NOW THEREFORE, the Director Stock Plan shall be and hereby is amended in the
following respects, effective as of the Effective Time (as defined in the
Transaction Agreement):

 

  1. References to “Medtronic, Inc.” are hereby replaced with references to
“Medtronic plc”.

 

  2. “Affiliate” is hereby defined to mean a corporation or other entity
controlled by, controlling, or under common control with, the Company.

 

  3. The following language is hereby added to the end of the definition of
“Change in Control”: “For the avoidance of doubt, any one or more of the above
events may be effected pursuant to (A) a compromise or arrangement sanctioned by
the court under section 201 of the Companies Act 1963 of the Republic of Ireland
or (B) section 204 of the Companies Act 1963 of the Republic of Ireland.”

 

  4. “Company” is hereby defined to mean Medtronic plc, an Irish public limited
company.

 

  5. “Share” is hereby defined to mean an ordinary share of the Company, $0.0001
par value per share.

 

  6. “Subsidiary” is hereby defined as having the meaning set forth in section
155 of the Companies Act 1963 of the Republic of Ireland; provided that, to the
extent required to avoid the imposition of additional taxes under Section 409A
of the Code, an entity shall not be treated as a Subsidiary unless it is also an
entity in which the Company has a “controlling interest” (as defined in Treas.
Reg. Section 1.409A-1(b)(5)(ii)(E)(1)), either directly or through a chain of
corporations or other entities in which each corporation or other entity has a
“controlling interest” in another corporation or entity in the chain, as
determined by the Committee.



--------------------------------------------------------------------------------

  7. The following language is hereby added to the beginning of the second
sentence in Section 5(d): “To the extent permitted by applicable law,”

 

  8. Section 8 is hereby amended to add the following language at the end
thereof as a new Section 8(e):

(e) Special Rules for Deferred Stock Units. Section 8 of the Plan, as in effect
prior to Effective Time, credited to certain Participants a number of Deferred
Stock Units and permitted each such Participant to defer delivery of the Shares
from the Participant’s Account. Effective as of the Effective Time, all credits
of Deferred Stock Units shall cease and no new Accounts are permitted to be
established under the Plan. The Company shall continue to maintain and
administer the Accounts established prior to the Effective Time, according to
Section 8 of the Plan as in effect immediately prior to the Effective Time.

 

  9. The following language is hereby added to the first sentence of
Section 9(f) before the words “through a Fundamental Change”: “or any other
alteration to the capital structure of the Company, whether”.

 

  10. The following language is hereby added to the end of the first sentence of
Section 9(f): “, provided that in no event shall the per Share exercise price of
an Option or the subscription price payable per Share of an Award be reduced to
an amount that is lower than the nominal value of a Share.”

 

  11. The following language is hereby added to the end of Section 9(i):
“Notwithstanding any other provision of this Plan, the Company shall not obliged
to issue or deliver any Shares in satisfaction of Awards until all legal and
regulatory requirements associated with such issue or delivery have been
complied with to the satisfaction of the Committee.”

 

  12. The following language is hereby added to the end of the first sentence of
Section 9(j): “to the extent permitted by applicable law”.

 

2